                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICK FEITE and                             :     CIVIL ACTION
FEITE ENTERPRISES LLC                      :
                                           :
      v.                                   :
                                           :
ACHIM NEUMANN and A.                       :
NEUMANN & ASSOCIATES, LLC                  :     NO. 19-4280

                                       ORDER

      NOW, this 11th day of February, 2020, upon consideration of the Motion to Dismiss

Pursuant to R. 12(B)(6) Due to Forum Non Conveniens (Document No. 18), the plaintiff’s

response, and the defendants’ reply, and after an evidentiary hearing, it is ORDERED

that the motion is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT

PREJUDICE.

                                 /s/ TIMOTHY J. SAVAGE J.
